ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                       In re Marriage of Golden, 2012 IL App (2d) 120513




Appellate Court            In re MARRIAGE OF JILL GOLDEN, Petitioner-Appellee, and ALAN
Caption                    FRIEDMAN, Respondent-Appellant.



District & No.             Second District
                           Docket No. 2-12-0513


Filed                      August 13, 2012


Held                       Respondent’s e-mails complaining about the frequency of petitioner’s
(Note: This syllabus       forfeiture of her time with the children pursuant to their regular parenting
constitutes no part of     schedule raised an issue within the scope of the arbitration clause of their
the opinion of the court   joint parenting agreement, despite petitioner’s contention that there was
but has been prepared      no “clearly defined conflict,” and therefore respondent’s motion to
by the Reporter of         compel arbitration should have been granted.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Lake County, No. 00-D-853; the Hon.
Review                     Donna-Jo Vorderstrasse, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Richard D. Grossman, of Law Offices of Richard D. Grossman, of
Appeal                     Chicago, for appellant.

                           James M. Quigley and Katherine A. Grosh, both of Beermann Swerdlove
                           LLP, of Chicago, for appellee.


Panel                      JUSTICE BIRKETT delivered the judgment of the court, with opinion.
                           Justices McLaren and Bowman concurred in the judgment and opinion.




                                             OPINION

¶1          Respondent, Alan Friedman, who was divorced from petitioner, Jill Golden, in August
        2000, appeals from the judgment of the trial court denying his motion to compel arbitration
        pursuant to an arbitration clause in the parties’ parenting agreement. The trial court reasoned
        that respondent failed to show the existence of an actual controversy for the arbitrator to
        settle. We hold that a controversy did exist, and we therefore reverse the trial court’s
        judgment.

¶2                                        BACKGROUND
¶3           As a threshold matter, we address a motion by respondent to supplement the record. The
        appendix to respondent’s opening brief included a copy of the trial court’s April 27, 2012,
        order denying his motion to compel arbitration. After petitioner noted in her response brief
        that the April 27 order was not included in the record, respondent moved to supplement the
        record with the order. Petitioner has filed no objection. We hereby grant the motion to
        supplement.
¶4           The August 2000 divorce decree designated petitioner as “primary residential custodian”
        of the parties’ two children and established a “joint parenting agreement.” The parenting
        agreement set forth a detailed “parenting scheduling” dividing the parties’ time with the
        children. The record contains two subsequent amendments to the parenting schedule. The
        first amendment, in December 2006, gave petitioner sole physical custody of the children and
        severely limited direct contact between the parties. The December 2006 amendment also
        modified the parenting schedule. The second amendment, dated April 30, 2010, instituted
        the use of a parenting coordinator and required the parties to communicate with each other
        exclusively through the coordinator “except if the child or children [are] in the hospital or




                                                  -2-
     are on their way to the hospital for a medical emergency.”1 The April 2010 amendment also
     contained a parenting schedule that superseded all prior schedules. The schedule provided
     for “regular parenting time,” “holiday parenting time,” and “additional parenting time for
     [respondent].” Parenting time was to be coordinated through a virtual calendar called “our
     family wizard.” Each parent had the right of first refusal regarding parenting time that the
     other parent was willing to relinquish. Additionally, the amendment contained the following
     provision concerning arbitration:
         “The matters of camp, medical decisions and the regular parenting time schedule are the
         only matters which shall be arbitrated.”
¶5       On January 13, 2012, respondent filed his motion to compel arbitration. Respondent
     alleged that petitioner had forfeited 53 days of her regular parenting time in 2011 and 14 of
     18 days of regular parenting time so far in January 2012. Respondent also alleged that
     petitioner had already forfeited dates after January 2012. Respondent argued that “one
     parent’s regular forfeiture of at least one-third or more of her regularly schedule[d] parent
     time over the course of a year and 80% of her regularly scheduled time in one month
     (January 2012) affects ‘the regular parenting time schedule’ referred to in the April 30, 2010,
     [o]rder requiring arbitration.” Respondent recounted that, pursuant to the arbitration clause,
     he “requested numerous times to [petitioner] through the arbitrator and the parenting
     coordinator that the parties meet to discuss his concerns about the current [p]arenting
     [s]chedule.” According to respondent, arbitrator Sally Lichter informed him on January 5,
     2012, that petitioner reported that she would not attend arbitration because she saw no
     conflict between the parties.
¶6       Respondent’s motion attached the following e-mails between (1) him; (2) Lichter; (3)
     Lichter’s paralegal, Patti Siedelmann; (4) Joyce Shatney, who apparently was the parenting
     coordinator under the April 2010 amendment; and (5) petitioner:
             (a) Respondent to Shatney, August 29, 2011: “Joyce, please send to Jill: You just
         surrendered another 9 days of your parenting time on the [f]amily [w]izard. This comes
         on the heels of many other forfeitures of your parenting time. I have records of all your
         absences going back many years. I am very concerned about the amount of absent time
         on your part from the children at a time when they need supervision in their lives,
         especially Emily[,] and the impact on the children. You are supposed to be the ‘primary
         residential parent.’ The issue of the ‘regular parenting time’ is a matter to be discussed
         in arbitration AND we also have a child’s rep[.] appointed in order [sic] regarding the
         welfare of the children. I think it[’]s time to have a visit to discuss my concerns about the
         children’s welfare regarding all of your absences as [I] clearly cannot keep the children
         as often as you are leaving them. It appears obvious to me that the children are not your


             1
              Petitioner claims that the April 2010 amendment came about because respondent violated
     the contact restrictions in the December 2006 amendment, prompting her to file for a temporary
     restraining order and to seek the implementation of a parenting coordinator. The only source
     petitioner cites for these representations is a set of similar allegations in her response to the motion
     to compel arbitration.

                                                   -3-
first priority in relationship to your quite frequent vacations. Please advise, Alan
Friedman.”
     (b) Respondent to Lichter, November 12, 2011: “Hi Sally, please forward this email
to Jill to inform her of my reasons and concerns for our children. I am requesting
arbitration to address Jill’s almost 70 absences from the regular parenting schedule this
year. Our parenting agreement says we go to arbitration for matters of camp, medical,
and ‘the regular parenting schedule.’ There is no ‘regular parenting schedule’ any longer
as Jill continually disrupts it with very regular absences from the children in California.
She is a stay away mother, not a stay at home mother. *** Her regular offering of the
right of first refusal is not the issue I want to address. I want to address the fact that she
is disrupting the schedule so often that there is no regularity[,] which is not good for our
children ***. This provision was purposely written into our parenting agreement for
arbitration so can you offer us both dates in Dec[.] *** to see you to discuss my
concerns?”
     (c) Siedelmann to petitioner, November 14, 2011: “Please see the following e-mail
which Mr. Friedman has requested that we forward to you. As I am copying Mr.
Friedman on this e-mail, please note that Ms. Lichter does have time the afternoons of
December 8, 2011[,] and December 12, 2011. Please advise as to your response.”
     (d) Lichter to petitioner, December 7, 2011: “Alan has requested arbitration regarding
the regular parenting schedule in terms of Monday nights as well as the regularity with
which he states you are absent during your regular parenting schedule to see if there is
a better schedule to minimize absences and if not to stick with what is current. Do you
agree to meet in January and do you agree to arbitrate? If so my assistant will forward
dates in January[,] if not let us know.”
     (e) Lichter to petitioner, December 13, 2011: “Jill, Alan states he would still like to
arbitrate regarding the parenting schedule. You stated the two of you came to a resolution
and he states the conversation was not complete. Do you agree to arbitration and if so
Patti will provide dates in January if not we will let Alan know.”
     (f) Lichter to petitioner, December 13, 2011: “Jill, [A]lan wants to have a meeting
to discuss if you expect your 2012 away schedule will be similar to 2011 and if so he
wants to discuss how to handle the absences and how to handle the children this summer
***.”
     (g) Lichter to petitioner and respondent, December 15, 2011: “In review of the
Illinois Uniform Arbitration Act a party has the right to bring an attorney to any and all
Arbitration sessions. However there is [sic] no preconditions to arbitration. Alan has set
forth the topic of arbitration[;] he does not have to set forth an exact proposal. Therefore
the two of you can contact my office to say yes or no to arbitration. Attorneys may attend
and there is [sic] no preconditions. I hope this answers both of your concerns.”
     (h) Lichter to petitioner, December 30, 2011: “Jill, I have not heard from you from
my e-mail of December 15, 2011. Alan has set up a tentative arbitration session on
January 16, 2012, from 2:00 to 4:00. Please let my office know if you plan on attending.”
     (i) Siedelmann to respondent, January 5, 2012: “Jill has responded that based on the

                                       -4-
          existing orders and no clearly defined conflict, she will not be attending arbitration.”
¶7        The other correspondence of note was a letter dated February 3, 2012, and sent from
     respondent’s attorney to petitioner’s attorney. The letter first appeared as an attachment to
     petitioner’s March 2, 2012, response to the motion to compel. The letter begins by
     referencing a court appearance for which there is no documentation in the record. It states
     in part:
              “During our recent court appearance this week on Wednesday, you stated that our
          motion for arbitration lacked specificity. You said that with a more specific request that
          [sic] you could respond and we might even be able to settle this matter. You also seem
          to think that without a specific proposal arbitration is not indicated despite the
          arbitrator’s statement that Alan was in fact specific enough to proceed. In fact, nothing
          in the [April 2010 amendment] limits attending arbitration other than that the matter
          8must relate to the Parenting Schedule (or camp, or medical matters).
              It’s quite clear from our motion that we want to address Jill’s chronic absences and
          obvious lack of adherence to the Parenting Schedule[,] which is disruptive. To address
          your concerns and to avoid further litigation about the need for arbitration, I am offering
          the following language to be entered as an Agreed Order. If Jill agrees, then we can avoid
          arbitration altogether. ‘As the sole custodial and residential parent and for the benefit
          of the children, Jill shall not forfeit more than 10% of her regularly scheduled
          parenting time.’ This actually would allow Jill to continue to exercise her time away
          from the children that her history clearly demonstrates she desires while still allowing the
          children the needed benefit of being mothered by her for the majority of her scheduled
          time. After all, Jill actually proposed the current schedule and has not adhered to it.
              If Jill is willing to accept this specific proposal we could settle this matter now.
          However, if she rejects this very specific proposal, then we want to proceed with
          arbitration to address this change and matters related to the schedule. I look forward to
          your timely response.” (Emphasis in original.)
     The record contains no response to this letter. Respondent, curiously, did not mention this
     letter in any of his oral or written arguments below.
¶8        In her March 2, 2012, response to the motion to compel, petitioner argued that arbitration
     was inappropriate because respondent’s motion stated only that he wished to “discuss” the
     regular parenting schedule and “[gave] no additional detail regarding what issue exists that
     can be properly arbitrated per the [April 2010 amendment].” Petitioner acknowledged
     respondent’s February 3, 2012, letter but argued that, even there, respondent was “not
     requesting a change to the regular parenting time schedule,” but was “simply requesting a
     discussion regarding what happens during her parenting time.”
¶9        At the hearing on the motion, respondent argued:
          “Your Honor, as we set forth in our brief, there’s absolutely no question that there is an
          agreement to arbitrate. The agreement to arbitrate encompasses the phrase that’s critical
          here [sic] is the regular parenting time schedule. ***
              *** [Petitioner] had given up approximately 80 percent of her time with the children,
          in any–in one month and so we said, all right, look, it’s obviously–the parenting schedule

                                               -5-
          has lost any semblance of regularity. We would like to arbitrate that issue and so we sent
          a demand to arbitrate and it has been rejected and I just think that the law, the cases are
          just extraordinarily clear that where there’s an agreement and you have the language,
          regular parenting time schedule and you have the uniform arbitration act that says–it
          almost doesn’t seem to leave the Court with much discretion on how–you need to issue
          an order to arbitrate ***.”
¶ 10      In response, petitioner again emphasized the lack of any dispute over how the parenting
       schedule should specifically be altered:
          “The issues about whether or not my client’s giving up 10 percent of her parenting time
          or [respondent] accepted 15 days on a right of first refusal and my client accepted 9,
          that’s not an issue in dispute. Quite frankly, we don’t know what the issue in dispute is.
          I’ve asked counsel does he want to change the schedule because maybe we would simply
          agree.
               If he wanted a change in the schedule [and] we disagreed, then there may be a dispute
          over the regular parenting schedule. That’s not the case. He wants to get into controlling
          my client’s life.”
¶ 11      As respondent notes, the trial court appeared to change course in making its decision. The
       court originally said:
          “So we’re clear on my ruling for the motion on the arbitration, it is granted so long as it
          is put in writing that [respondent] wants to discuss parenting time schedule changes and
          the basis of that is because he feels there is a lot of time that [petitioner] is away from the
          children and perhaps a new schedule could be adjusted to accommodate whatever time
          she needs to be away form the children.”
¶ 12      Petitioner asked the court to modify its ruling:
               “I would ask that the order require [respondent] to go further with that because
          arbitration is not mediation, it’s not a point to go in and discuss that. If [respondent] has
          a proposed change, my client either can agree to that or disagree to that. If she disagrees,
          then I agree, now there’s a subject matter to be arbitrated. If she agrees, there is nothing
          to be arbitrated.
               If he simply says I want to go in and discuss the change of the schedule, that doesn’t
          tell me whether or not we have a dispute.”
¶ 13      The trial court then agreed with petitioner’s view:
          “I am denying the motion for arbitration under the facts as presented to me at this time
          because you have not presented an issue of actual controversy to the other side.
               ***
               What you’re [respondent] going to do as we laid it out in our plan to present the issue
          of actual controversy is you present it to them, what the issue is and what you want to do
          about it. And then they may agree and there’s no issue of actual controversy that needs
          to go to mediation.”
¶ 14      In its written order denying arbitration, the trial court imposed a three-stage protocol to
       apply when a party moves for arbitration:

                                                  -6-
               “a) A party shall set forth the issue to be arbitrated and the resolution of the issue
           sought by that party.
               b) The other party shall respond to the statement of the issue within 14 days
           thereafter.
               c) If the parties cannot agree on a resolution of the issue within 14 days thereafter the
           parties shall arbitrate the issue (under [the April 2010 amendment]).”
¶ 15       Respondent filed this timely appeal.

¶ 16                                           ANALYSIS
¶ 17       A motion to compel arbitration seeks injunctive relief. Feldheim v. Sims, 326 Ill. App.
       3d 302, 308 (2001). Therefore, though a ruling on a motion to compel is interlocutory, it is
       appealable under Illinois Supreme Court Rule 307(a)(1) (Ill. S. Ct. R. 307(a)(1) (eff. Feb. 26,
       2010)), which permits an interlocutory appeal from an order of the trial court “granting,
       modifying, refusing, dissolving, or refusing to dissolve or modify an injunction.” See Carr
       v. Gateway, Inc., 395 Ill. App. 3d 1079, 1084 (2009).
¶ 18       Respondent challenges the trial court’s reasoning that, because he never proposed a
       specific change to the parenting schedule under the April 2010 amendment, there existed no
       arbitrable controversy as to that schedule. Respondent argues that the law does not “require
       that the party requesting arbitration on an issue covered by the arbitration agreement spell
       out a suggested resolution of the issue before he or she is entitled to arbitration.” According
       to respondent, it is “clear that the issue sought to be arbitrated fell within the ambit of the
       agreement to arbitrate.” In the alternative, he argues that it was at worst unclear whether the
       issue fell within the scope of the arbitration clause, and so the case should still have gone to
       the arbitrator to resolve the scope issue.
¶ 19       Section 1 of the Uniform Arbitration Act (Act) (710 ILCS 5/1 (West 2010)) provides:
           “A written agreement to submit any existing controversy to arbitration or a provision in
           a written contract to submit to arbitration any controversy thereafter arising between the
           parties is valid, enforceable and irrevocable save upon such grounds as exist for the
           revocation of any contract ***.”
¶ 20       Section 2(a) of the Act (710 ILCS 5/2(a) (West 2010)) provides:
           “On application of a party showing an agreement described in Section 1, and the
           opposing party’s refusal to arbitrate, the court shall order the parties to proceed with
           arbitration ***.”
¶ 21       “It was intended, under the [Act], on an application to compel or stay arbitration, under
       section 2 of the Act, that the sole question for the court to determine is whether there was an
       agreement to arbitrate.” Donaldson, Lufkin & Jenrette Futures, Inc. v. Barr, 124 Ill. 2d 435,
       449 (1988). “If it is obvious that there was an agreement to arbitrate the dispute in question,
       that is, if the dispute clearly falls within the scope of the arbitration agreement, the court
       should order arbitration.” Id. “If it is clear that it does not, arbitration should be refused.” Id.
       Generally, the issue upon review of the grant or denial of a motion to compel arbitration “is
       whether there was a sufficient showing to sustain the order of the trial court granting or

                                                   -7-
       denying the relief sought.” Cohen v. Blockbuster Entertainment, Inc., 351 Ill. App. 3d 772,
       776 (2004). “However, where the trial court does not make any factual findings or the
       underlying facts are not in dispute, the court’s decision is based upon a purely legal analysis
       and we review the trial court’s denial of a motion to stay the proceedings and compel
       arbitration de novo.” Id. Here, since the trial court took no evidence at the hearing on the
       motion to compel, and there is no factual dispute, our review is de novo.
¶ 22        Petitioner’s threshold assertion is that respondent forfeited his alternative argument that,
       if the arbitration clause is unclear, the case must still go to the arbitrator to decide the issue
       of arbitrability. According to petitioner, because respondent never raised below the
       possibility that the arbitration clause is unclear, the only basis he may now claim to compel
       arbitration is that the arbitration clause clearly requires arbitration on the merits of the
       dispute that he claims exists. We need not decide the forfeiture question, however, because
       the arbitration clause clearly does encompass the issue that respondent raised first to
       petitioner and later to the trial court.
¶ 23        The arbitration clause broadly provides for arbitration of the “matters of camp, medical
       decisions and the regular parenting time schedule.” The complaint that respondent made to
       petitioner in e-mails, and later presented to the trial court, is that petitioner’s forfeitures of
       her “regular parenting time” were detrimental to the children and impossible for him to
       accommodate. Petitioner does not dispute that respondent’s complaint related, at least in
       substance, to the “regular parenting time schedule,” as set forth in the April 2010
       amendment. Her position, rather, is that respondent had to propose a specific change to the
       regular parenting schedule to create a “disagreement” that would trigger the availability of
       arbitration. The trial court similarly determined that the only manner in which to create the
       requisite “controversy” was for respondent to propose a specific change to the regular
       parenting schedule and for petitioner to reject the change. Petitioner, however, cites nothing
       in the arbitration clause, the Act, or case law to support this view.
¶ 24        We begin with the clause itself, noting that its language does not condition arbitration on
       the existence of a dispute regarding one of the “matters” stated in the clause. Such a
       prerequisite must come, if at all, from external sources. Section 1 of the Act states that a
       written agreement to arbitrate a “controversy” is enforceable and irrevocable (710 ILCS 5/1
       (West 2010)), which may be read to imply that a clause is not enforceable to the extent that
       it requires arbitration of nondisputes. Though the Act does not define “controversy,” we have
       recourse to case law that predates the passage of the Act in 1961. “[W]ords and phrases
       having well-defined meanings in the common law are interpreted to have the same meanings
       when used in statutes dealing with the same or similar subject matter as that with which they
       were associated at common law.” Scott v. Dreis & Krump Manufacturing Co., 26 Ill. App.
       3d 971, 983 (1975). Language in these pre-1961 decisions suggests that the very concept of
       arbitration implies a controversy or dispute. Nothing in these decisions, however, supports
       the narrow concept of controversy or dispute proposed by petitioner.
¶ 25        In Norton v. Gale, 95 Ill. 533, 534-35 (1880), the parties to a 50-year land lease agreed
       to appoint a panel of appraisers to valuate the land every five years. The valuation agreed to
       by the appraisers would be binding and determine the rent for the following five years.
       Pursuant to the valuation clause, the property at issue was appraised at the close of the first

                                                  -8-
       five years, and subsequently the plaintiff sued to recover the rent that was based on the new
       appraised value. The defendant claimed that the appraisal process constituted an arbitration
       of which he was entitled to, but did not receive, advance notice. The supreme court held that
       the appraisal process was not an arbitration. The court reasoned that “ ‘[a] reference to
       arbitration occurs only where there is a matter in controversy between two or more parties.’ ”
       Id. at 543 (quoting Curry v. Lackey, 35 Mo. 389, 394 (1865)). There was no controversy
       when the lease was signed or when appraisers were selected. Rather, the design of the
       valuation process was “to preclude or prevent the arising of differences, and not to settle
       differences which had arisen.” Id.
¶ 26       Later, in Sebree v. Board of Education, 254 Ill. 438, 446 (1912), the court again clarified
       the nature of arbitration by contrasting it with the process of appraisal:
           “There is, however, a plain distinction between an appraisement and an arbitration. The
           latter, in the proper sense of the term, presupposes a controversy or a difference to be
           tried and decided. Arbitrators generally proceed in a quasi judicial manner to settle the
           dispute. Their jurisdiction is in the nature of a judicial inquiry, and certain rules of
           procedure must be observed or the award will be void. On the other hand, an appraisal
           is the proper term to be used when an appraisement or valuation is to be made as
           auxiliary or incident to a contract. The appraisers are selected to preclude or prevent, by
           appraisal, the arising of differences, and not to settle differences which have already
           arisen.”
¶ 27       In Cocalis v. Nazlides, 308 Ill. 152, 156 (1923), the court cited Norton and Sebree in
       stating: “It is essential to the very idea of an arbitration that there should have been an
       antecedent dispute or an existing matter of difference to be adjudicated and determined, so
       as to conclude the parties as to the matter in issue between them.” The court clarified that
       “[a]n existing legal cause of action is not necessary to authorize a submission and award, but
       there must be a dispute or honest difference of opinion concerning some subject in which
       both are interested.” Id. at 158.
¶ 28       Notably, Cocalis held that agreements to arbitrate future disputes are invalid because they
       infringe parties’ “right[s] to resort to the courts provided by the constitution for the redress
       of grievances and the settlement of disputes.” Id. This rule was abrogated in 1961 with the
       passage of the Act. See Ramonas v. Kerelis, 102 Ill. App. 2d 262, 269 (1968) (“Prior to the
       adoption of the Uniform Arbitration Act, on August 24,1961, Illinois followed the common-
       law rule that agreements to arbitrate future disputes divested courts of their jurisdiction, and
       had refused to enforce such contractual agreements as contrary to public policy. *** An
       agreement in a contract to arbitrate future disputes arising out of [a] contract[ ] entered into
       after August 24, 1961, is valid and enforceable.”).
¶ 29       We have found only one post-1961 case alluding to the notion that arbitration
       presupposes a dispute. In TDE Ltd. v. Israel, 185 Ill. App. 3d 1059, 1064 (1989), the
       plaintiff, a contractor, sued for amounts it claimed were owed under a building contract. The
       plaintiff named both the trust that owned legal title to the property (the Trust) and the entities
       that held the beneficial interest (the Owners). The Owners moved for arbitration under an
       arbitration clause that covered “ ‘[a]ll claims, disputes and other matters in question.’ ” Id.


                                                  -9-
       at 1063. The plaintiff argued that it had no dispute with the Owners as they had conceded
       liability for the sums in question. The court acknowledged pre-1961 cases “support[ing] the
       proposition that arbitration presumes an identifiable conflict between the parties.” Id. at
       1064. The court was skeptical, however, because those cases “express common law
       principles prevailing prior to the adoption in Illinois of the [Act].” Id. Nonetheless, the court
       went on to address, and reject, the plaintiff’s contention that it had no dispute with the
       Owners over the sums in question. Id. at 1064-65. Specifically, the court found nothing in
       the record to suggest that the Owners had, as the plaintiff claimed, conceded liability on the
       claim brought by the plaintiff. Id.
¶ 30       Based on section 1 of the Act and the case law, we hold that the existence of a dispute
       or controversy is a prerequisite to arbitration under the arbitration clause in the April 2010
       amendment. Not just any dispute or controversy is arbitrable under the clause, but only one
       that is related to one of the “matters” specified. Contrary to petitioner’s position, however,
       the dispute or controversy need not take the form of a disagreement over how specifically to
       alter the regular parenting schedule. The language of the arbitration clause speaks nothing
       about the form of the dispute or controversy. Extrinsic sources also do not support
       petitioner’s position. First, section 1 of the Act contemplates a “controversy,” but gives no
       criteria. Second, case law aiding our construction of the Act states that an arbitrable
       controversy consists of “a dispute or honest difference of opinion concerning some subject
       in which both [parties] are interested” (Cocalis, 308 Ill. at 158). The dispute need not amount
       to a legal cause of action. Id. The case law gives no further requirement for a dispute or
       controversy. We must enforce the statute as written and not read into it exceptions,
       limitations, or conditions that the language does not support. Solon v. Midwest Medical
       Records Ass’n, 236 Ill. 2d 433, 441 (2010). Petitioner proposes a narrower construction than
       the language of section 1 can sustain.
¶ 31       As early as August 2011, respondent strenuously complained to petitioner about the
       frequency of her forfeitures of time under the regular parenting schedule. Although the e-
       mails give some suggestion that the parties spoke about the issue, it seems petitioner mostly
       ignored respondent’s complaints while continuing to forfeit time. Finally, she answered
       respondent that she would not agree to arbitrate, because she saw “no clearly defined
       conflict.”
¶ 32       The record here discloses an arbitrable conflict on two levels. First, there was conflict
       over the propriety of petitioner’s forfeitures. Petitioner could not elude controversy by
       declining to answer respondent’s complaints. Her continuation of the conduct to which
       respondent objected was an implicit defense of that conduct.
¶ 33       Second, another level of conflict was created by petitioner’s denial that there was a
       “clearly defined conflict” appropriate for arbitration. By this we do not mean that an issue
       existed as to the scope of arbitrability itself. As we noted, the arbitration clause, read in
       conjunction with section 1 of the Act and the case law on arbitration, allows arbitration of
       any controversy relating to one of the “matters” specified, e.g., the regular parenting time
       schedule. Under the case law, a controversy is “a dispute or honest difference of opinion”
       (Cocalis, 308 Ill. at 158). Petitioner denied not that respondent’s complaints concerned the
       regular parenting time schedule, but only that a definite conflict existed. In this court,

                                                 -10-
       petitioner continues not to contest that respondent’s protests related to the “matter” of the
       regular parenting time schedule. As the conflict over whether a conflict existed was itself “a
       dispute or honest difference of opinion,” and there is no question that this dispute related to
       the regular parenting time schedule, it is clear that the conflict falls within the subject matter
       of the arbitration clause in the April 2010 amendment.
¶ 34        We note also respondent’s February 3, 2012, letter to petitioner, which proposes a
       specific limit on the amount of parenting time petitioner may forfeit. We do not know how,
       if at all, petitioner replied to this letter. Since respondent does not rely on the letter in his
       arguments to us, and since we have already found adequate evidence of an arbitrable dispute
       or controversy between the parties, we need not discuss the letter further.
¶ 35        For the foregoing reasons, we hold that the trial court erred in denying respondent’s
       motion to compel arbitration. We reverse the trial court’s judgment and remand this case for
       further proceedings consistent with this opinion.

¶ 36       Reversed and remanded.




                                                 -11-